DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 

With respect to independent claims 1, 12 and 20, the closest prior art Tsai et al. (PGPUB 20150054994) in view of Son (PGPUB 20180180851), fails to disclose in combination with all of the other elements of the claim wherein the following conditions are satisfied:
BL/T56 < 1.04 and 6.70 < TL/BL;
wherein BL is an axial distance between the image-side surface of the sixth lens element and an image surface, T56 is an axial distance from the fifth lens element to the sixth lens element and TL is an axial distance between the object-side surface of the first lens element and the image surface. Modification of Tsai in view of Son such that the pair of expressions above were satisfied would require substantial experimentation with no guarantee of success. The combination of Tsai and Son includes a modification of the fourth lens (see the rejection dated 3/19/2021). The modification of the fourth lens and BL such that both of the lens system satisfies both expression would necessarily include modification of the focal length of the system. BL defines the distance from the final lens to the imaging plane. Simply changing the distance of the imaging plane by the distance required by the expressions would be 
For additional reasons for allowance, please see applicant’s remarks dated 4/12/2021 pages 11 and 13.
All other claims depend from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872